                                          Case 3:19-cv-06416-MMC Document 74 Filed 08/06/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DAVID STERRETT,                               Case No. 19-cv-06416-MMC
                                                      Plaintiff,
                                  8
                                                                                       ORDER DEEMING DEFENDANTS'
                                                v.                                     MOTION TO DISMISS WITHDRAWN
                                  9
                                                                                       WITHOUT PREJUDICE
                                  10     SONIM TECHNOLOGIES, INC., et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties having advised the Court they have reached a settlement of the

                                  14   above-titled action on a class-wide basis and that they request the August 21, 2020,

                                  15   hearing on defendants' motion to dismiss be taken off calendar, the Court hereby deems

                                  16   said motion withdrawn, without prejudice to refiling if the proposed settlement is not

                                  17   approved.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: August 6, 2020
                                                                                               MAXINE M. CHESNEY
                                  21                                                           United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
